COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:             01-17-00558-CV
Trial Court Cause
Number:                   2015-62263
Style:                    LFMC Enterprises, LLC, Li Y. Feng and Mimi Chan
                          v Gary Baker
Date motion filed*:       January 24, 2018
Type of motion:           Unopposed motion to extend time to file brief
Party filing motion:      Appellants, LFMC Enterprises, LLC, Li Y. Feng, and Mimi Chan
Document to be filed:     Appellants’ reply brief

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:                           January 24, 2018
         Number of previous extensions granted:       -0-
         Date Requested:                              February 23, 2018

Ordered that motion is:

              Granted
                    If document is to be filed, document due: February 23, 2018
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Michael Massengale
                          Acting individually          Acting for the Court

Panel consists of

Date: January 30, 2018